Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                  CASE NO. 9:16-cv-80424-WJZ

  WILLIAM DAVID WILCOX, JR.,
  a/k/a DAVID WILCOX,
  an individual, and MEGAN DANIELLE LUCHEY,
  an individual,

         Plaintiffs,

  v.

  LA PENSEE CONDOMINIUM ASSOCIATION,
  INC., A Florida Not-For-Profit Corporation,
  MARY MCFADDEN, an individual,
  MAC RESIDENTIAL MANAGEMENT SERVICES, LLC,
  A Florida Limited Liability Company, and
  DAVID WOLFF a/k/a DAVID WOLF, an individual,


        Defendants.
  ____________________________________________/

                                           COMPLAINT

          Plaintiff, William David Wilcox, Jr., a/k/a David Wilcox (“David”), and Plaintiff, Megan

   Danielle Luchey (“Megan” and together with David, “Plaintiffs”), hereby sue Defendant, La

   Pensee Condominium, Association, Inc. (the “Association”), Defendant, Mary McFadden

   (“McFadden”), Defendant, MAC Residential Management Services, LLC (“MAC”), and

   Defendant, David Wolff a/k/a David Wolf (“Wolff”) and together with the Association,

   McFadden, and MAC, “Defendants”), and allege as follows:

                                             PARTIES

         1.      The Association is a Florida Not-for-Profit Corporation, condominium association

  that operates a multi-story residential building located at 4000 South Ocean Boulevard, South Palm
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 18




  Beach, FL 33480 (the “Building”), pursuant to the Association’s governing documents, and

  Chapter 718 of the Florida Statutes.

         2.      The Association is governed by a Board of Directors (the “Board”) that is

  empowered to, among other things, oversee the management, and operation, of the Association.

         3.      MAC is a Florida Limited Liability Company with a Principal Address of 1153

  Hillsboro Mile, Suite 6, Hillsborough Beach, FL 33062.

         4.      McFadden is a natural person, and a citizen, and resident, of the State of Florida.

         5.      MAC, through its principal, McFadden, acts as the Association’s property manager.

         6.      Therefore, all conduct complained of herein by MAC was perpetrated by and

  through McFadden, its authorized agent.

         7.      McFadden is individually liable to Plaintiffs for all claims asserted herein, because

  McFadden either committed, or participated in the commission of, said claims.

         8.      MAC is liable to Plaintiffs for all of McFadden’s conduct complained of herein,

  because at all times relevant hereto, McFadden was the authorized agent for MAC, and such

  conduct was engaged in while in the scope of her authorized duties to act on behalf of MAC.

         9.      As discussed in greater detail below, McFadden violated the FHA (defined below),

  because McFadden personally implemented and enforced the Association’s retaliatory conduct

  towards Plaintiffs.

         10.     Wolff is a natural person, and a citizen, and resident, of the State of Florida.

         11.     Wolff is a member of the Board, and the Association’s Secretary.

         12.     Wolff is individually liable to Plaintiffs for all claims asserted herein, because

  Wolff either committed, or participated in the commission of, said claims.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 18




          13.     The Association is liable to Plaintiffs for all of Wolff’s conduct complained of

  herein, because at all times relevant hereto, Wolff was an authorized agent for the Association,

  and such conduct was engaged in while in the scope of his authorized duties to act on behalf of the

  Association.

          14.     As discussed in greater detail below, Wolff violated the FHA (defined below),

  because Wolff personally implemented and enforced the Association’s retaliatory conduct towards

  Plaintiffs.

          15.     David is a natural person, and a citizen, and resident, of the State of Florida.

          16.     Megan is a natural person, and a citizen, and resident, of the State of Florida.

                                    JURISDICTION AND VENUE

          17.      This Court has original jurisdiction pursuant to 11 U.S.C. §1331, and 42 U.S.C.

  §3613, because this lawsuit is being brought under the Fair Housing Act, 42 U.S.C. §3601 et seq.

  (the “FHA”).

          18.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims

  pursuant to §28 U.S.C §1367.

          19.      Venue is proper pursuant to §28 U.S.C §1391(b), as the events or omissions

  giving rise to the causes of action set forth herein occurred in this district.

                                   FACTS COMMON TO ALL COUNTS

          20.      This lawsuit is predicated upon Defendants’ premeditated, diabolical actions of

  coercion, threats, and intimidation in order to ensure that David, and Megan, would be removed

  from their home, because David has a service dog named Zeus that the Association previously

  approved to reside in the subject unit, and because Megan is African-American.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 4 of 18




         21.      Unfortunately for Defendants, while it may appear to be 1956 in the fiefdom that

  is the association they govern, and operate, it is 2021, and the deplorable acts of the Defendants,

  acting in concert, with the sole and exclusive purpose of ousting David, and Megan, from their

  home, is not tolerated under the law.

         22.      Non-party La Pensee 303, LLC (“303”) owns unit 303 of the Building (the

  “Unit”), and therefore is a member of the Association.

         23.      303’s principal is Valerie S. Manzo, Esq. (“Manzo”).

         24.      Manzo is an attorney admitted to practice in the State of New York since 1980.

         25.      Manzo is a former prosecutor for Suffolk County, New York.

         26.      In late December, 2020, 303 was contemplating leasing the Unit, as 303’s lease

  with its prior tenants expired.

         27.      David, through his real estate broker, Roy Gelber (“Gelber”), reached out to

  303’s real estate broker, Ed Lepsetler (“Lepselter”), in connection with David’s potential lease of

  the Unit.

         28.      Eventually, 303, and David, entered into that certain Standard Lease Agreement

  (the “Original Lease”), and that certain First Amendment to Standard Lease Agreement (the “First

  Amendment” and together with the Original Lease, the “Lease”). A copy of the Lease is attached

  hereto at Exhibit “A.”

         29.      While the Lease contemplated that 303, and David, would execute a Second

  Amendment to the Lease, such was never executed and made part of the Lease.

         30.      While the Lease contemplated that Megan was also going to be a signatory,

  Megan never executed the Lease.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 5 of 18




           31.    Pursuant to the Lease, 303 leased the Unit to David for the period of January 25,

  2021, to January 24, 2023 (the “Lease Term”).

           32.    Pursuant to the Lease, David was required to pay a lump sum payment in the

  amount of $50,700.00 to 303, which such amount represented rent in the amount of $46,800.00

  for the first year of the lease, and a $3,900.00 security deposit, and $46,800.00 for the second

  year of the Lease Term if paid up front, or $4,000.00 if paid monthly.

           33.    Page 11 of the Lease entitled “Security and full rental fee Deposit Receipt” (the

  “Deposit Receipt”), which was executed by David, is a document that, once executed by Manzo,

  would acknowledge receipt 303’s receipt of $50,700.00 from David for the first year of the Lease

  Term.

           34.    On or about January 8, 2021, a copy of the Lease, with page 2 left inadvertently

  blank due to an apparent scanning error, was sent to McFadden, for approval by the Association

  (the “Blank Page 2 Lease”). A copy of the Blank Page Lease is attached hereto at Exhibit “B.”

           35.    All other pages of the Lease, including the Deposit Receipt which set forth that

  rent for the first year of the Lease Term would be $46,800.00, were included in the Blank Page 2

  Lease.

           36.    On or about January 8, 2021, McFadden received a document that she advised

  the Association required both David, and 303, had to execute (the “David Approval Document”),

  as well as a check in the amount of $150.00 payable to the Association (the “David Application

  Check”), both of which McFadden advised were required in order for David to be approved as a

  tenant of the Unit. A copy of the David Approval Document, and the David Application Check,

  are attached hereto at composite Exhibit “C.”

           37.    Also, on or about January 8, 2021, McFadden received a document that she
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 6 of 18




  advised the Association required both Megan, and 303, had to execute (the “Megan Approval

  Document”), as well as a check in the amount of $150.00 payable to the Association (the “Megan

  Application Check”), both of which McFadden advised were required in order for Megan to be

  permitted to reside in the Unit without being characterized as a guest, and to have full access to

  the Building, including all amenities. A copy of the Megan Approval Document, and the Megan

  Application Check, are attached hereto at composite Exhibit “D.”

         38.      On the Megan Application Check, adjacent to the word “MEMO,” is the verbiage

  “303 LUCHEY Application,” Luchey, of course, being Megan’s last name.

         39.      On or about January 8, 2021, after receiving the David Approval Document, the

  David Application Check, the Megan Approval Document, and the Megan Application Check,

  McFadden called Manzo and advised her that the Association had performed a background check

  on David, and Megan, and that there was a potential issue with respect to Megan’s credit.

         40.      Manzo advised McFadden that she was not concerned, because the rent for the

  first year of the Lease Term was going to be paid upfront prior to occupancy.

         41.      As part of the move-in process, the Association required David to fill out a

  document     entitled    “SERVICE        ANIMAL/EMOTIONAL              SUPPPORT        ANIMAL

  APPLICATION” (the “Service Animal Application”), as David has a service animal named Zeus,

  and was requesting a reasonable accommodation so that Zeus could reside in the Unit.

         42.      David filled out the Service Animal Application, and provided it to McFadden

  on three (3) separate occasions, but McFadden only confirmed receipt of it once, on January 11,

  2021. A copy of the email in which McFadden acknowledges receipt of the Service Animal

  Application is attached hereto at composite Exhibit “E.”

         43.      In connection with Zeus’ approval to reside in the Unit, at McFadden’s request,
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 7 of 18




  on January 8, 2021, David sent McFadden an email attaching Zeus’ registration identification

  (the “Zeus Registration Email”). A copy of the Zeus Registration Email is attached hereto at

  Exhibit “F.”

         44.      Also, in connection with Zeus’ approval to reside in the Unit, at McFadden’s

  request, on January 8, 2021, David sent McFadden an email attaching Zeus’ vaccination records

  (the “Zeus Vaccination Email”). A copy of the Zeus Vaccination Email is attached hereto at

  Exhibit “G.”

         45.      On January 15, 2021, David received a phone call from McFadden during which

  she advised him that David, Megan, and Zeus were conditionally approved, pending an interview

  with a Board member, which was scheduled to occur on January 19, 2021.

         46.      On January 19, 2021, David, and Megan, participated in an “interview” with

  Robert Rosati (“Rosati”), a member of the Board, and the Treasurer of the Association.

         47.      Significantly, the interview was conducted via telephone, and Megan had not

  visited the Building at this juncture, so neither Rosati, nor the Defendants, knew that she was

  African-American.

         48.      During the interview, Rosati, David, and Megan, discussed the lease term of 2

  years, the fact that Zeus was going to reside in the Unit as a service animal, Zeus’ type, and breed,

  and the Association’s Rules & Regulations.

         49.      At the conclusion of the interview, Rosati advised David, and Megan, that

  David’s tenancy was approved, that Megan would be permitted to reside in the Unit, not be

  characterized as a guest, and would have full access to the Building, and its amenities, and that

  Zeus was approved as a service animal that could reside in the Unit.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 8 of 18




         50.        On January 19, 2021, Lepselter, 303’s real estate agent, emailed McFadden

  inquiring as to whether the Association would issue an approval letter with respect to David’s

  rental of the Unit (the “McFadden-Lepselter Approval Email”). A copy of the McFadden-

  Lepselter Approval Email is attached hereto at Exhibit “H.”

         51.        On January 19, 2021, McFadden responded to Lepselter advising that the

  Association “does not issue approval letters” but that she can send Lepselter a Certificate of

  Approval the following day. See Exhibit H.

         52.        On January 24, 2021, in response to an email from David regarding whether he

  could move in on the weekend, and in an effort to coordinate David’s, Zeus’, and Megan’s move

  in, McFadden advised David that no move ins were allowed on weekends (the “McFadden-

  Wilcox Approval Email”). A copy of the McFadden-Wilcox Approval Email is attached hereto

  at Exhibit “I.”

         53.        On January 24, 2021, David, and Megan, went to the Building to pick up the keys

  to the Unit, and provide a $50,700.00 check to Lepselter.

         54.        A member of the Association named Liza Dunn (“Dunn”) was sitting on her

  balcony with her mother and saw David, and Megan, on January 24, 2021.

         55.        When Dunn noticed that Megan was African-American, she told her mother

  “well that ain’t going to work,” as Dunn had previous knowledge of the Association’s prior

  discrimination including harassing a lesbian couple that resided in the Unit before David, Megan,

  and Zeus, as well as making racial slurs.

         56.        Dunn’s words would prove to be prophetic, as the Defendants were about to

  embark on a premeditated slash and burn campaign against David, Megan, and Zeus.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 9 of 18




         57.      On or about February 10, 2021, as Megan was exiting the Building’s elevator,

  Wolff got in Megan’s face, and yelled “niggers don’t belong here!”

         58.      Shocked and scared, Megan ran out of the nearest exist of the Building, got in

  her car, drove away, and called David.

         59.      David consoled her, and said” let’s talk about it when I get home.”

         60.      When David, and Megan, discussed Wolff’s abhorrent statement, they initially

  decided not to do anything, because they did not want to rock the proverbial boat, and make their

  living situation worse.

         61.      On February 13, 2021, at approximately 9:00 a.m., Benjamin Ripstein, a member

  of the Association, John Lawson (“Lawson”), a member of the Board, and the President of the

  Association, and John Rahul, a member of the Association, irately banged on the Unit’s door.

         62.      When David opened the door, they barged into the Unit, and out to the balcony,

  and accused David of having a party during which someone allegedly vomited over the Unit’s

  balcony.

         63.      David was shocked, and told them they were mistaken - that no one vomited over

  his balcony, and told the men to leave the Unit.

         64.      Dunn, who lives below the Unit, saw what the men falsely believed to be vomit,

  and advised them that it was unprocessed food at a Board meeting, as some of the unprocessed

  food landed on Dunn’s balcony.

         65.      On February 13, 2021, McFadden emailed Manzo about the alleged vomiting

  incident, and stated that David “lied about the service animal he has in your unit, which is a

  Doberman puppy, larger than the building and has everyone frightened.”
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 10 of 18




           66.      On February 13, 2021, Manzo responded to McFadden, and reminded her “that

   the lawyer for the Association vetted them. Based on the fact that only service animals would be

   approved . . . . his animal is legitimate . . . no? the “Zeus Is Legitimate Email”), a copy of which

   is attached hereto at Exhibit “J.”

           67.      Remarkably, McFadden, doing the Defendants’ bidding, was attempting to

   intimidate Manzo into getting rid of David, Megan, and Zeus, because Zeus was a Dobermann, a

   fact that was disclosed to the Association, Rosati, and McFadden, in the Service Animal

   Application, the identification pictures, and the vaccination records, that David provided to

   McFadden, and in the interview with Rosati.

           68.      McFadden, and the Association’s, harassment continued.

           69.      On February 18, 2021, McFadden emailed David lying, and asserting that Zeus

   was barking non-stop, when he was not. (the “McFadden Is Lying Email”), a copy of which is

   attached hereto at Exhibit “K.”

           70.      On February 18, 2021, David, defending himself, and Megan, against these

   clearly fabricated allegations, and understandably frustrated, and angry, emailed McFadden back

   advising that she was lying, and the barking was emanating from the owner of 2 other units

   located on the same floor of the Unit.

           71.      David reiterated to McFadden, who was aware of the racist remarks made to

   Megan, that “[t]he racist shit is being stopped as well and I am getting the police involved. Megan

   is fearing for her life.”

           72.      On or about February 21, 2021, David, and Megan, ran into Lawson in the

   Building, and told him about Wolff’s appalling, racist conduct.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 11 of 18




          73.      Lawson responded, “I know. He told me he said it. He’s just old.”

          74.      Faced with the harassment that magically appeared after Wolff told Megan

   “niggers don’t belong here,” and fearful that the Association’s retaliatory conduct would continue

   to escalate, David, and Megan, contacted the Palm Beach County Sherriff’s office.

          75.      On February 24, 2021, Deputy David Hul (“Deputy Hul”) was dispatched to the

   Unit, where David was present, and Megan, was on speakerphone.

          76.      Megan relayed Wolff’s disgusting statement to Deputy Hul, and while Hul said

   such was obviously offensive, no crime had been committed.

          77.      Despite the fact that no crime may have been technically committed, the damage

   done to Megan, and David, was unquantifiable. A copy of the Police Report regarding the

   incident is attached hereto at Exhibit “L.”

          78.      On February 24, 2021, Dunn, aware of the retaliatory conduct that David,

   because of his service animal Zeus, and Megan, because of her race, were being subjected to, as

   well as some of the Defendants’ prior discriminatory practices, sent McFadden an email (the

   “Dunn Email”), and expressed her concern that such harassment was not historically limited to

   David, and Megan, and requested that each Board member responsible for the harassment resign.

   A copy of the Dunn Email is attached hereto at Exhibit “M.”

          79.      The harassment continued. The Defendants were fabricating arguments against

   David, and Zeus, a protected service animal, while ignoring the fact that the barking was

   emanating from a unit on the same floor as the Unit that is owned by Laurie Marchel (“Marchel”),

   a member of the Board, and the Vice President of the Association.

          80.      Significantly, while McFadden, and the Association, harassed David about his
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 12 of 18




   service animal, they flouted the Association’s governing documents with respect to Marchel, as

   the Vice President of the Association has 2 dogs living in her unit, in violation of the

   Association’s governing documents.

          81.      David responded to multiple emails from McFadden regarding allegations that

   Zeus was barking providing video evidence proving that the barking was actually coming from

   Marchel’s 2 dogs.

          82.      On June 22, 2021, David email McFadden providing her a video of, among other

   things, multiple dogs barking in Marche’s unit. A copy of the aforementioned email is attached

   hereto at Exhibit “N.”

          83.      On June 27, 2021, David, and Lawson, engaged in an email exchange in which

   David provided Lawson with video evidence that the barking was not emanating from the Unit,

   but rather Marchel’s unit, in which 2 dogs reside, which is a violation of the Association’s

   governing documents (the “Lawson Dog Barking Email”). A copy of the Lawson Dog Barking

   Email is attached hereto at Exhibit “O.”

          84.      On July 14, 2021, David received a letter from JoAnn Burnett, acting in her

   capacity as counsel for the Association, (the “First Burnett Letter), in which Ms. Burnett

   inexplicably requested information related to the Association’s approval of Zeus as a service

   animal, despite the fact that as evidenced by the above, and the attached exhibits, the Association

   already approved Zeus. A copy of the First Burnett Letter is attached hereto at Exhibit “P.”

          85.      On July 15, 2021, Marchel’s dog attempted to attack Zeus as David, and Zeus,

   were exiting the Building’s elevator.

          86.      After the incident, David called Todd Davis (“Davis”), who, upon information

   and belief, is an employee of MAC, and serves as the Building’s superintendent, and advised
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 13 of 18




   Davis of the incident, and asked him if he could view the security footage from the incident.

          87.      David went to the Building’s office with Davis, and reviewed the footage, which

   David had to take a video of on his phone, as Davis did not know how to download it.

          88.      David then went to the Unit and emailed Lawson, and Mary, regarding the

   incident, and David called the police.

          89.      While David was waiting for the police to arrive in the Building, he, and others,

   heard McFadden excoriating Davis for showing David the video footage, yelling “[w]e are fucked

   Todd . . . how did he get that video? We are trying to get him out!”

          90.      On July 20, 2021, Ms. Burnett sent a letter (the “Second Burnett Letter”),

   addressed to undersigned counsel, as counsel for David, and to Megan, Gelber, Lepsetter, and

   Manzo, among others, in which Ms. Burnett alleged that a purported lease agreement (the

   “Forged Lease”) was sent to McFadden on July 8, 2021, by an unidentified individual, that

   contains a forged document purporting to be page 2 of David, and 303’s lease. A copy of the

   Second Burnett Letter is attached hereto at Exhibit “Q.”

          91.      The Forged Lease was not a part of the Lease, and was not prepared by Manzo,

   Lepselter, Gelber, or Manzo.

          92.      Rather, it was prepared by, or at the behest of, one, or more, of the Defendants,

   in an attempt to get rid of David, Megan, and Zeus.

          93.      When undersigned counsel inquired of Ms. Burnett as to who sent McFadden the

   Forged Lease, she advised that she could not provide that information, because McFadden was

   on vacation.

          94.      Other mysteries, such as who (i) put screws into David’s vehicle’s tires on 2
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 14 of 18




   occasions when it was parked in the Building’s parking lot; (ii) put screws into the tires of a

   vehicle owned by Elias Halvatzis (“Halvatzis”), an individual who has supported David, and

   Megan, while it was parked in the Building’s parking lot; and (iii) put screws into the tires of a

   vehicle owned by Dunn while it was parked in the Building’s parking lot.

           95.     In the penultimate act of retaliation, the Association filed a state court case (the

   “State Court Case”) against 303, David, Megan, and some unknown individual named Mark

   McFaddon, in which the Association seeks an order of the Court forcing 303 to evict David,

   Megan, Zeus, and this unknown McFaddon individual from the Unit. A copy of the Amended

   Complaint filed in the State Court Case is attached hereto at Exhibit “R.”

           96.     The State Court is predicated on the Forged Lease, and alleges that the Lease

   Term is only for 6 months, and therefore, David, and Megan, are not authorized to reside in the

   Unit.

           97.     The Amended Complaint is replete with lies, and based upon a document that

   was created by, or at the best of, one or more of the Defendants.

           98.     Manzo never represented to McFadden that the Lease Term was 6 months.

           99.     To the contrary, McFadden, like all of the Defendants, were well aware that the

   Lease Term was 2 years, as evidenced by the above, and the exhibits attached hereto.

           100.    The lengths to which the Defendants have gone to retaliate against David, and

   Megan, shocks the conscience.

           101.    They have, among other things, committed a fraud upon the Court in the State

   Court Case, and 303, David, and Megan, intend to vigorously defend themselves in the State

   Court Case, and to assert appropriate counterclaims against the Association.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 15 of 18




          102.      All conditions precedent to the filing of this action have been satisfied, excused,

   or waived.

                                             COUNT I
                              (Retaliation Under the Fair Housing Act)

          103.      Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 – 102 as

   though fully set forth hereat.

          104.      The Fair Housing Act prohibits discrimination in the provision of housing

   because of, among other things, race, and disability.

          105.      The Fair Housing Act, 42 U.S.C. § 3617, et seq., makes it “unlawful to coerce,

   intimidate, threaten, or interfere with any person in the exercise of, or on account of, his or her

   having exercised, or on account of her or his having aided or encouraged any person in the

   exercise or enjoyment, any right granted or protected by” its provisions.

          106.      The retaliation provisions of the Fair Housing Act have been broadly applied to

   all practices which have the effect of interfering with the exercise of rights under the federal fair

   housing laws.

          107.      As enumerated in detail above, and confirmed by McFadden when she yelled at

   Davis on July 15, 2021, Defendants have engaged in multiple, despicable, acts of retaliatory

   conduct against Plaintiffs including, among other things:

                   •      Wolff yelling at Megan “niggers don’t belong here!”

                   •      Making up lies about David violating non-existent rules and regulations of

                   the Association

                   •      Causing Ms. Burnett to demand information from David regarding Zeus

                   in order for him to be approved by the Association as a service animal, when he
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 16 of 18




                  was already approved approximately 6 months earlier

                  •        Trying to intimidate Manzo into causing 303 to evict David, and Megan

                  •        Filing the State Court Case

          108.      Defendants’ flagrant acts of intimidation, threats, and interference with David’s,

   and Megan’s, exercise of their fair housing rights constitutes a violation of the Fair Housing

   Act.

          WHEREFORE, Plaintiffs seek judgment against Defendants, (i) declaring that the actions

   of the Defendants violated the Fair Housing Act; (ii) enjoining Defendants from continuing to

   violate the Fair Housing Act, and retaliating, threatening, and intimidating, David, and Megan;

   (iii) awarding Plaintiffs compensatory, and punitive damages; (iv) awarding Plaintiffs their

   attorneys’ fees, and costs, incurred in connection with the institution, and prosecution, of this

   action; and (v) ordering any such other relief as the Court deems just, equitable, and proper.

                                              COUNT II
                      (Interference, Coercion, or Intimidation [Fla. Stat. §760.37]

          109.      Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 – 102 as

   though fully set forth here at.

          110.      Fla. Stat. § 760.37 closely mirrors the language of 42 U.S.C. § 3617, as quoted

   in Count I, protecting the rights granted under ss. 760.20-760.37.

          111.        The Defendants, through the actions described above, violated Fla. Stat §760.37

   by, among other things:

              •   Wolff yelling at Megan “niggers don’t belong here!”

              •   Making up lies about David violating non-existent rules and regulations of the
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 17 of 18




                  Association

              •   Causing Ms. Burnett to demand information from David regarding Zeus in order

                  for him to be approved by the Association as a service animal, when he was

                  already approved approximately 6 months earlier

              •   Trying to intimidate Manzo into causing 303 to evict David, and Megan

              •   Filing the State Court Case

                  WHEREFORE, Plaintiffs seek judgment against Defendants, (i) declaring that the

   actions of the Defendants violated Fla. Stat §760.37; (ii) enjoining Defendants from continuing

   to violate the Fla. Stat §760.37, and retaliating, threatening, and intimidating, David, and Megan;

   (iii) awarding Plaintiffs compensatory, and punitive damages; (iv) awarding Plaintiffs their

   attorneys’ fees, and costs, incurred in connection with the institution, and prosecution, of this

   action; and (v) ordering any such other relief as the Court deems just, equitable, and proper.

                                             COUNT III
                            (Intentional Infliction of Emotional Distress)

          112.     Plaintiffs repeat and reallege each of the foregoing allegations in paragraphs 1 –

   102 as if more fully set forth at length herein.

          113.     Defendants acted recklessly or intentionally.

          114.     The conduct complained of herein was outrageous, and went beyond all bounds

   of decency, and is regarded as odious and utterly intolerable in a civilized community.

          115.     The conduct caused Plaintiffs severe emotional distress.

          116.     As a direct and proximate consequence of said intentional infliction of emotional

   distress, Plaintiffs suffered, and continue to suffer, damages.
Case 9:21-cv-81565-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 18 of 18




         WHEREFORE, Plaintiffs demand judgment against Defendants, for damages, including

   punitive damages, in an amount to be determined, and for such further relief as the Court deems

   just and proper.

                           PLAINTIFF’S REQUEST FOR JURY TRIAL

         Plaintiffs hereby request a jury trial.

   Dated: September 3, 2021

                                                   LUBLINER LAW, PLLC
                                                   1645 Palm Beach Lakes Blvd., Suite 1200
                                                   West Palm Beach, Florida 33401
                                                   Telephone: (561-) 207-2018
                                                   Facsimile: (561) 584-7227
                                                   rich@lubliner-law.com
                                                   carolina@lubliner-law.com

                                              BY: /s/ Richard S. Lubliner
                                                 RICHARD S. LUBLINER, ESQ.
                                                 FBN: 0047741
